DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last two lines of claim 1 recites “the at least one of the intermediate ribs having the plurality of fine grooves has exclusively fine grooves”.  It is unclear if all of “the at least one of the intermediate ribs” have exclusively fine grooves OR if an intermediate rib of the at least one of the intermediate ribs has exclusively fine grooves. 
Claim 8 recites “at least one said intermediate rib has no fine groove”.  Antecedent basis of “said intermediate rib”, as best can be determined, refers back to “the at least one of the intermediate ribs” of claim 1 which require only (“exclusively”) fine grooves.  Therefore, claims 1 and 8 are inconsistent with each other.  One way to overcome this rejection is changing claim 8 to recite --an intermediate rib of the at least one of the intermediate ribs has no fine groove--. 
Claim 9 recites “at least one said intermediate rib is provided with wide grooves oriented transversely or obliquely”.  Antecedent basis of “said intermediate rib”, as best can be determined, refers back to “the at least one of the intermediate ribs” of claim 1 which require only (“exclusively”) fine grooves.  Therefore, claims 1 and 9 are inconsistent with each other.  One way to overcome this rejection is changing claim 9 to recite --an intermediate rib of the at least one of the intermediate ribs is provided with wide grooves oriented transversely or obliquely--.
Claim 7 recites “a plurality of the wide grooves” and “a plurality of the fine grooves”.  It is unclear why “a plurality” was added in the claim; it is 
The remaining claims has been rejected because they are dependent claims of a rejected claim applied above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2018/0201070) in view of JP’295 (JP 2004-262295) and JP’195 (JP 2006-160195).
Regarding claims 1, 3, and 10, the claimed invention requires to a tread and “for a tire of an off-road vehicle carrying heavy loads” recited in claim 1, line 1 relates to intended use. 
Hasegawa teaches a construction vehicle tire comprising a tread having a tread pattern (FIG. 3).  A figure located below was produced by the Examiner and illustrates the entire tread pattern from one tread edge to the other tread edge of Hasegawa’s tread pattern disclosed by FIG. 3.  As can be seen, the tread comprising 5 circumferential grooves and 6 land portions.  Among the land portions includes intermediate ribs each having exclusively lateral grooves which are “fine grooves” (claims 1 and 10) and edge ribs comprising wide grooves and fine grooves alternating with each other.  The tread pattern satisfies the claimed limitations: “the edge ribs axially bounding the tread and having a width at most equal to one quarter of the total width Wt of the tread” and “each said intermediate rib has a mean width at most equal to one quarter of the total width Wt of the tread”.

    PNG
    media_image1.png
    814
    1235
    media_image1.png
    Greyscale

Hasegawa does not recite “fine grooves being orientated in the transverse direction corresponding to the axial direction of the tire or in an oblique direction, namely with an orientation that makes an angle at most equal to 45 degrees with the transverse or axial direction of the tire”.  However, the claimed limitation in the tire of Hasegawa would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Hasegawa teaches angle Ɵ (which is with respect to the axial width direction of the tire) ranges between 20-80° and angle [Symbol font/0x61] (which is with respect to the axial width direction of the tire) ranges between 0-20° ([0041], [0042]). 
Hasegawa is silent to disclosing a tread having a total width Wt greater than 600 mm and a depth of the circumferential grooves being at least equal to 60 mm.  However, JP’295 teaches a construction vehicle tire comprising a tread having a tread width = 1,000 mm and a circumferential groove depth = 80 mm (TABLE).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the construction vehicle tire of Hasegawa with a total tread width of greater than 600 mm and a depth of the circumferential grooves being at least 60 mm since JP’295 discloses a construction vehicle tire having a tread with a tread width (TW) = 1,000 mm and a circumferential groove having a depth = 80 mm (TABLE) and providing known numerical dimensions for the same tread features of the same type of tire yields predictable results. 
Hasegawa does not disclose the following claimed relationships: 
 B1 < 2 times H1 (claim 1)  
0.4 times H1≤ B1 ≤H1 (claim 3)
Width of the fine groove at most equal to                         
                            0.04
                            
                                B
                                1
                                X
                                H
                                1
                            
                        
                     (claim 1)

However, Hasegawa teaches the circumferential pitch of the inner lateral groove 16i is 50 mm or more ([0046]).  This means the corresponding “B1” is the circumferential pitch of the inner lateral groove minus a width of the inner lateral groove.  One of ordinary skill in the art would readily appreciate the width of the circumferential groove is substantially the same as the width of the lateral grooves (“fine grooves”) as shown by FIG. 3 of Hasegawa. Hasegawa teaches the width of the circumferential grooves is preferably 10 mm or less.  JP’295 teaches an exemplary lateral groove depth 80 mm (TABLE).  The claimed relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the claimed “B1” in the tire of Hasegawa is equal to a circumferential pitch of the inner lateral groove minus a width of the inner lateral groove, the circumferential pitch is 50 mm or more, a width of the inner lateral groove is substantially the same as the width of a circumferential groove, the width of the circumferential groove is preferably 10 mm or less, and JP’295 teaches an exemplary lateral groove depth is 80 mm (“H1”).
For example:
Width of the fine groove = 2 mm (which is less than 10 mm) 
“B1” = 50 mm-2 mm = 48 mm 
“H1” = 80 mm. 
                
                    0.04
                    
                        B
                        1
                        X
                        H
                        1
                    
                    =
                    0.04
                    
                        
                            
                                48
                                X
                                80
                            
                        
                    
                    =
                    2.47
                     
                    m
                    m
                    .
                     
                
            
Hasegawa does not recite: the width of the intermediate rib is at least equal to 0.75 times the thickness of the Ht.  However, this claimed relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since a width of an intermediate rib in the tire of Hasegawa is greater than distance S and distance S is 1/8 or less than the tread width ([0039]) and JP’295 teaches a tread width and a tread thickness of a construction vehicle tire is 1,000 mm and 140 mm respectively (TABLE).  
For example: 
Width of an intermediate rib > 125 mm (125 mm = 1/8 x 1,000 mm)
0.75 X 140 mm = 105 mm

Hasegawa is silent to disclosing fine grooves over a height H12 at least equal to 65% of their total depth H1 and a wider part having a height H11 that is radially outer from the radially outermost portion having the height H12.  However, providing a wider part in the fine grooves as claimed in the tire of Hasegawa would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’195 teaches a pneumatic tire for four wheel drive vehicle for off-road environments, the tread comprises sipes 8 (“fine grooves”) wherein radially above the sipes are shallow grooves 7 (“a wider part”) (FIG. 4) for the benefits of abrasion resistance and off-road capability. 
Regarding claim 2, the claimed limitation in the tire of Hasegawa would have been obvious to one of ordinary skill in the art before the Ɵ (which is with respect to the axial width direction of the tire) ranges between 20-80° and angle [Symbol font/0x61] (which is with respect to the axial width direction of the tire) ranges between 0-20° ([0041], [0042]). 
Regarding claims 4-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each circumferential groove of Hasegawa with a width that is 6%-15% of its depth because Hasegawa teaches the width of the circumferential groove is preferably 10 mm or less and JP’295 discloses a typical circumferential groove depth for a construction vehicle tire is 80 mm. 
Since the circumferential grooves of Hasegawa are substantially similar in structure as the present invention and directed to construction vehicle tires, there is a reasonable basis to conclude that the circumferential grooves of Hasegawa closes when it enters a contact patch. 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the circumferential grooves and the fine grooves of Hasegawa having equal depths because it is well known/conventional in the tire art for a construction vehicle tire comprising a tread having circumferential grooves and fine grooves having the same depths as evidenced by JP’295 which discloses the depth of the circumferential grooves being 80 mm and the depth of the crosswise grooves (“fine grooves”) being 80 mm (TABLE). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2018/0201070) in view of JP’295 (JP 2004-262295) and JP’195 (JP 2006-160195) and further in view of JP’091 (JP 2014-234091).
Regarding claim 8, Hasegawa is silent to disclosing an intermediate rib having no fine groove.  However, the tire of Hasegawa with an intermediate rib having no fine groove would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’091 teaches a construction vehicle tire comprising a tread having lug grooves (10, 20) wherein the lug grooves gradually reduce in width from a tread edge toward a tire equatorial plane (CL) for abrasion resistance.  Modifying the lateral grooves 16e, 16i, and 17i to gradually reduced in width from a tread edge toward a tire equatorial plane as suggested by JP’091 for the benefits of abrasion resistance, the land portion having lateral groove 16i would have wider grooves (i.e. “no fine groove”) than the land portion having fine grooves 17i.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2018/0201070) in view of JP’295 (JP 2004-262295) and JP’195 (JP 2006-160195) and further in view of Nomura (US 2015/0352906).
Regarding claim 9, Hasegawa is silent to disclosing an intermediate rib provided with wide groove oriented transversely or obliquely.  However, the tire of Hasegawa having an intermediate rib having wide grooves oriented a known alternative embodiment to a tire tread comprising only fine groove 62 opening to the equatorial plane C (FIG. 7).  Modifying the tire tread pattern of Hasegawa to include wide grooves in the land portions which are directly adjacent to the equatorial plane C as suggested by Nomura would arrive at the claimed invention without undue experimentation. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/09/2021